Name: 2009/818/EC: Commission Decision of 6 November 2009 amending Decisions 2005/692/EC, 2005/731/EC, 2005/734/EC and 2007/25/EC concerning avian influenza as regards their period of application (notified under document C(2009) 8454) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade policy;  agricultural activity;  natural environment;  international trade;  trade;  agricultural policy;  cooperation policy
 Date Published: 2009-11-07

 7.11.2009 EN Official Journal of the European Union L 291/27 COMMISSION DECISION of 6 November 2009 amending Decisions 2005/692/EC, 2005/731/EC, 2005/734/EC and 2007/25/EC concerning avian influenza as regards their period of application (notified under document C(2009) 8454) (Text with EEA relevance) (2009/818/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 22(6) thereof, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (4), and in particular Article 18 thereof, Whereas: (1) The Commission adopted several protection measures in relation to avian influenza, following the outbreak of that disease in south-east Asia which started in December 2003 and was caused by the highly pathogenic avian influenza virus of subtype H5N1. (2) Those measures are laid down, in particular, in Commission Decision 2005/692/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (5), Commission Decision 2005/731/EC of 17 October 2005 laying down additional requirements for the surveillance of avian influenza in wild birds (6), Commission Decision 2005/734/EC of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (7) and Commission Decision 2007/25/EC of 22 December 2006 as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community (8). (3) Commission Decision 2009/6/EC of 17 December 2008 amending Decisions 2005/692/EC, 2005/731/EC, 2005/734/EC and 2007/25/EC concerning avian influenza as regards their period of application (9) prolonged the application of those four Decisions until 31 December 2009. (4) Outbreaks of highly pathogenic avian influenza of subtype H5N1 continue to occur in poultry and wild birds, and close contact by humans with infected birds continues to lead to infections with that disease, which are sometimes fatal, in humans in third countries. Hence the risk remains that the disease may spread from third countries to the Member States. (5) Therefore, apart from limiting the direct risk caused by imports of poultry, poultry products and pet birds, it is appropriate to keep in place the biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and to keep in place the early detection systems in areas at particular risk. (6) It is therefore necessary to continue to keep in place the measures laid down in Decisions 2005/692/EC, 2005/731/EC, 2005/734/EC and 2007/25/EC in order to reduce the risk of the transmission of that disease. (7) The period of application of those Decisions should therefore be extended until 31 December 2010. (8) Decisions 2005/692/EC, 2005/731/EC, 2005/734/EC and 2007/25/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Decision 2005/692/EC, the date 31 December 2009 is replaced by 31 December 2010. Article 2 In Article 4 of Decision 2005/731/EC, the date 31 December 2009 is replaced by 31 December 2010. Article 3 In Article 4 of Decision 2005/734/EC, the date 31 December 2009 is replaced by 31 December 2010. Article 4 In Article 6 of Decision 2007/25/EC, the date 31 December 2009 is replaced by 31 December 2010. Article 5 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 6 This Decision is addressed to the Member States. Done at Brussels, 6 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 146, 13.6.2003, p. 1. (5) OJ L 263, 8.10.2005, p. 20. (6) OJ L 274, 20.10.2005, p. 93. (7) OJ L 274, 20.10.2005, p. 105. (8) OJ L 8, 13.1.2007, p. 29. (9) OJ L 4, 8.1.2009, p. 15.